Title: From Thomas Jefferson to James Madison, [19 April 1798]
From: Jefferson, Thomas
To: Madison, James


          
            P.M.
            [19 April 1798]
          
          the inclosed was sealed before I recollected that I have mentioned a petition instead of an address to the President, which is to be corrected. a nomination of Govr. Secretary & three judges to the Missisipi territory is sent in to the Senate, four of whom are agents, or interested in the land speculations of that country, two of them bankrupt speculators, & the 5th. unknown. the Senate demur, and are going into an enquiry. the  nomination is George Matthews governor, Millar of Connecticut Secretary, Wetmore of Mass. Clarke of the Missis district (a merchant who married a daur of Adam Hoops) and Tilton of New Hampshire judges.
        